Order entered August 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01101-CV

                                  MICHAEL HILL, Appellant

                                                V.

                             SHERMCO INDUSTRIES, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-04535

                                            ORDER
       By letter dated September 14, 2012, the District Clerk of Dallas County informed
appellant and this Court that the clerk’s record had been prepared for this appeal; that no
payment had been received; and that the record would be delivered to this Court upon receipt of
payment. On February 15, 2013, this Court received notice from appellant that he had paid a
portion of the clerk’s fee and that an arrangement had been made to pay the balance at a later
date. We therefore ORDER the District Clerk of Dallas County to file, by September 10, 2013,
either (1) the clerk’s record, or (2) written verification that the clerk’s record has not been paid
for or payment arrangements have not been made. We notify appellant that if we receive
verification of no payment or arrangement for payment, the appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE